internal_revenue_service number release date index nos cc ita br05 plr-134100-03 date ein attn dear taxpayer this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- named taxpayer requesting permission to adopt for federal_income_tax purposes a taxable_year ending october effective for the taxpayer’s taxable_year beginning date and ending date the taxpayer has requested that the form_1128 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer's form_1128 requesting to adopt an annual_accounting_period ending date was due on or before date but was not timely filed however the form was filed within days of the due_date information furnished indicates that the late filing was due to an error or misunderstanding and not to any lack of due diligence or prompt action on the part of the taxpayer sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to adopt change or retain an annual_accounting_period the taxpayer must file an application on form_1128 with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner sec_1 c i of the regulations provides that a newly-formed partnership that wants to adopt a taxable_year other than its required_taxable_year must establish a business_purpose and obtain the approval of the commissioner under sec_442 of the code the applicable administrative procedure in the instant case is revproc_2002_39 2002_22_irb_1046 sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer's late-filed form_1128 requesting permission to adopt a tax_year ending october effective for the tax_year ending date is considered timely filed since the separate user_fee required to process the taxpayer’s form_1128 has been paid we will begin processing the taxpayer’s application immediately the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer's irs industry director specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to adopt the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours william a jackson chief branch associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
